UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 George Grigsby,

                        Petitioner,

                        v.                          Case No. 20-cv-3197 (CRC)

 Judge Mary Thomas, Circuit Court of
 Cook County Illinois,

                        Respondent.

                                   MEMORANDUM OPINION

       Petitioner George Grigsby has filed a pro se “Petition for Writ of Habeas Corpus

Pursuant to 28 USC 2241, 2254.” In the petition, which names as respondent Judge Mary

Thomas, of the Circuit Court of Cook County, Illinois, Grigsby challenges Judge Thomas’s

decision “to place him in a mental health institution without a grand jury indictment[.]” Pet. at 1.

Grigsby has filed repeated prior habeas actions in this District, each naming Judge Thomas as

respondent and raising this same challenge. See Grigsby v. Thomas, 14-cv-1579, 2014 WL

4661195, at *1 (D.D.C. Sept. 19, 2014) (noting five prior petitions). In each, this Court found

that it did not have jurisdiction over Grigsby’s petition. See, e.g., Grigsby v. Thomas, 18-cv-

2221 (D.D.C. Jan. 31, 2019) (ECF No. 3). The Court reaches the same conclusion here, and so

dismisses the petition without prejudice for want of jurisdiction.

       The proper respondent for a habeas petition is the petitioner’s custodian. See Rumsfeld v.

Padilla, 542 US. 426, 438–41 (2004). As in his previous unsuccessful petitions, Grigsby has not

here indicated “how Judge Mary Thomas”—who he alleges placed him in a mental health

institution—“could be his custodian.” Grigsby, 2014 WL 4661195, at *1. Moreover, even if

Judge Thomas were the proper respondent, this Court would not have jurisdiction over Grigsby’s
petition because a federal district court “may not entertain a habeas petition [under § 2241]

unless the respondent custodian is within its territorial jurisdiction.” Stokes v. U.S. Parole

Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). As a fellow judge of this Court has already

recognized, if Grigsby “is confined at all, his confinement appears to be” in Illinois, “not

Washington, D.C.”— the territorial jurisdiction of this Court. Grigsby, 2014 WL 4661195, at

*1.

       Because the Court does not have jurisdiction over Grigsby’s petition, it will dismiss this

matter without prejudice. A separate Order shall accompany this memorandum opinion.




                                                              CHRISTOPHER R. COOPER
                                                              United States District Judge

Date: August 18, 2021




                                                  2